Citation Nr: 0617498	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-31 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 70 
percent for service connected post traumatic stress disorder.



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from November 1968 
to November 1971.  The Board notes that the veteran served in 
Vietnam and was awarded a Vietnam Service Medal, National 
Defense Service Medal, and a Vietnam Campaign Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2004, December 2004, and October 2005 
rating decisions by the Wichita, Kansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Bilateral hearing loss is not related to active military 
service.

2.  Tinnitus is not related to active military service.

3.  The veteran's post traumatic stress disorder (PTSD) was 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to depression, 
anxiety, nightmares, intrusive thoughts, and sleep 
disturbance.  The veteran displayed both relevant and 
coherent speech and circumstantial and tangential speech.  
The veteran also demonstrated that he was alert, oriented to 
time, person, and place, and had fair eye contact, and was 
not a danger to himself or others.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recently the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
issued a decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in March 2002 and April 2003 (and prior to the 
initial adjudication of these claims) the RO sent the veteran 
letters that informed him of the evidence necessary to 
establish service connection for a bilateral hearing loss, 
tinnitus, and for an increased evaluation for service-
connected PTSD.  The letters also informed him of what 
evidence the RO would obtain and what evidence he should 
submit.  The letters also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to these claims. 

The Board finds that the notice requirements set forth have 
been met, because although the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating (in the case of the service connection 
claim) or effective date (in the case of both claims), the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board 
concludes herein that because the preponderance of the 
evidence is against the veteran's claims for service 
connection and an increased rating, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran's service medical records and VA 
medical records have been associated with the claims file.  
The veteran was afforded VA audiological and PTSD 
examinations.  The veteran was asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Dingess/Hartman, 19 Vet. App. 
473.  


I.  Service connection for bilateral hearing loss and 
tinnitus

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of service separation.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is forty decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran's service entrance audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

0
LEFT
0
0
5

5

Upon service discharge, an audiological evaluation indicated 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20

22
LEFT
20
20
20

22

A February 2001 VA medical record indicated that the veteran 
reported constant bilateral tinnitus.  

In September 2002, a VA audiological examination was 
conducted.  The veteran reported that since Vietnam, he has 
had difficulty hearing and understanding female voices, high-
pitched sounds, and soft speech.  He first noticed constant 
ringing in his ears during service in Germany.  The veteran 
reported inservice noise exposure such as exploded 
illumination rounds, mortar, 6" guns, incoming rounds, hand 
grenades and rockets, rifle, live, and Howitzer fire, and 
bombs, with occasional use of hearing protection.  The 
veteran reported post-service noise exposure as a carpenter, 
laborer, welder, painter, and steel fitter, with fairly 
consistent use of hearing protection, and recreational noise 
exposure, with consistent use of hearing protection.

Upon audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
10
LEFT
20
10
20
15
25

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 72 percent in the left ear.  
Tinnitus matching results were established at 3000 Hz +11 
dBSL for the right ear and 1000 Hz +30 dBSL for the left ear.  
The examiner opined that the veteran exaggerated his speech 
difficulties because his hearing and speech threshold were 
consistent with normal hearing status, but his word 
discrimination was much lower than expected.  The examiner 
also noted that with respect to tinnitus, although it would 
be unusual for a person with normal hearing to have ringing 
in his or her ears, it was highly unlikely that the ringing 
would be as loud as +11 and definitely not as loud as +30 
dBSL.  The examiner opined that hearing loss was not likely 
related to active military service, and that because the 
tinnitus results were inconsistent with normal hearing 
status, no determination could be made regarding a 
relationship to service.  

The evidence of record does not support service connection 
for hearing loss.  Although the VA examination findings 
indicate speech recognition scores of less than 94 percent, 
which is impaired hearing for VA purposes, the examiner 
opined that the veteran was exaggerating his speech 
difficulties because they were inconsistent with the decibel 
testing results.  Even if, however, the veteran does have 
impaired hearing for VA purposes, the examiner opined that 
any hearing loss was not likely related to active military 
service.  Medical evidence of a nexus between the claimed in-
service disease or injury and the current disability is 
required.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection for bilateral hearing loss is not 
warranted. 

The evidence of record does not support service connection 
for tinnitus.  The veteran reported that his tinnitus began 
in 1970.  Tinnitus was not noted until February 2001.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  The VA examiner noted that it 
was highly unlikely for a person with normal hearing to have 
ringing in his or her ears as loud as +11 or +30 dBSL, and 
that the tinnitus results were inconsistent with the 
veteran's normal hearing status.  Regardless, there is no 
medical evidence of a nexus between tinnitus and service.  
See Hickson, 12 Vet. App. at 253.  Service connection for 
tinnitus is not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  Increased Evaluations for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  The degree of impairment resulting from 
a disability involves a factual determination of the current 
severity of the disability.  Francisco, 7 Vet. App. at 58; 
see also Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

Service connection for PTSD was granted by a June 2004 rating 
decision and a 70 percent evaluation was assigned under 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective February 
26, 2001.  In a December 2004 rating decision, a temporary 
total evaluation under 38 C.F.R. § 4.29 (2005) was assigned 
from June 13, 2002 to August 31, 2002, due to hospitalization 
in excess of 21 days.  That same rating decision continued 
the 70 percent evaluation, effective September 1, 2002.  In 
an October 2005 rating decision, a temporary total evaluation 
was assigned from June 28, 2005 to August 31, 2005, due to 
hospitalization over 21 days.  That same rating decision 
continued the 70 percent evaluation, effective September 1, 
2005.  

The Board notes that because the veteran received the maximum 
schedular rating allowed for PTSD from June 13, 2002 to 
August 31, 2002, and from June 28, 2005 to August 31, 2005, 
there is no issue in controversy regarding those time 
periods.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim 
remains in controversy where less than the maximum benefit is 
awarded).  Medical evidence regarding the veteran's 
hospitalization for these periods is thus not considered.

From November 2000 to June 1, 2001, the veteran resided at a 
VA domiciliary unit.  April 2001 VA medical records diagnosed 
PTSD, and noted that the veteran was alert and oriented to 
time, person, and place.  The veteran had a job as a stocker 
at Wal-mart.  May 2001 VA medical records noted the veteran 
was not suicidal or homicidal, but had serious problems 
getting along with friends and coworkers.  The veteran 
reported serious depression, anxiety, tension, and difficulty 
remembering, concentrating, and understanding.  Upon his June 
1, 2001 discharge, the veteran was not suicidal or homicidal.

A November 2001 VA medical record noted the veteran reported 
increased nightmares, flashbacks, and insomnia, but denied 
depression and hearing voices.  The veteran had a custodial 
position at Wal-mart.  The examiner noted the veteran was 
alert, well-oriented, had relevant and coherent speech, an 
anxious mood, no suicidal or homicidal thoughts, and fair 
insight and judgment.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 55, which 
contemplates moderate symptoms such as flat affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
such as having few friends and having conflicts with peers or 
coworkers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-47 (2004) (DSM-IV).

A February 2002 VA medical record indicated the veteran 
reported worsening nightmares, insomnia, vigilance, and mood 
swings, but denied hearing voices.  The examiner noted the 
veteran was alert, well-oriented, had good eye contact, 
relevant and coherent speech, an anxious mood, poor 
concentration, and fair insight and judgment.  The veteran 
was employed as a school custodian.  The GAF score was 55, 
which, as noted above, contemplates moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV, 46-47.  In a February 2002 VA 
psychotherapy note, the veteran reported that his 
relationship with his son had improved, but that he was 
stressed over work and neighbor conflicts and resurfacing 
Vietnam memories.  

On March 20, 2002, the veteran was admitted to a VA medical 
center inpatient program.  An admission note indicated the 
veteran reported nightmares, intrusive thoughts, depressed 
mood, anxiety, and paranoia.  The examiner found the veteran 
alert, oriented to time, person, and place, had a constrained 
affect, and was no acute danger to self or others.  The GAF 
score was 36, which contemplates some impairment in reality 
testing or communication, such as illogical, obscure, or 
irrelevant speech, or major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood, such as a depressed man avoiding friends, neglecting 
family, and being unable to work.  See DSM-IV, 46-47.

On March 25, the veteran reported mood instability, 
nightmares, flashbacks, intrusive thoughts, survivor guilt, 
avoidance, isolation, emotional detachment, social 
withdrawal, and severely sensitive startle reaction.  The 
veteran reported that he had had not been sleeping or eating 
well, he had worsening depression, nightmares, anxiety, a 
sense of hopelessness, daily unhappiness, general detachment, 
and a sense of desperation.  The veteran denied suicidal or 
homicidal thoughts and hallucinations.  The veteran reported 
he had recently been terminated from his custodial position.  
The examiner found the veteran alert and oriented, 
cooperative, had fair eye contact, grooming, and hygiene, 
intact cognition, memory, abstraction, and judgment, average 
intelligence, good insight, but a constrained affect.  The 
examiner found impaired concentration, a dysphoric mood, 
tangential and circumstantial thought form, and speech 
initially soft with latency but progressing quickly to rapid 
spontaneity, increased flow and pressured production.  The 
examiner noted the veteran was not acutely dangerous to 
himself or others.  The examiner assigned a GAF score of 36, 
which contemplates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
See DSM-IV, 46-47.

Upon April 2002 discharge, the veteran had a GAF score of 45, 
which contemplates serious symptoms such as suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
or serious impairment in social, occupational, or school 
functioning, such as having no friends or being unable to 
keep a job.  See DSM-IV, 46-47.

A June 2002 VA medical record indicated the veteran was 
alert, oriented to time, person, and place, and had clear and 
coherent speech.`	

In September 2002, the veteran was admitted to a VA medical 
center.  The admission GAF score was 42, which contemplates 
serious symptoms such as suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning, 
such as having no friends or being unable to keep a job.  See 
DSM-IV, 46-47.  At an October 2002 discharge examination, the 
veteran reported increased arousal, intrusive thoughts, sleep 
disturbance with nightmares, avoidance, isolation, memory and 
concentration problems, anger, and relationship and trust 
problems.  The veteran denied suicidal ideations, thoughts of 
harming others, delusions, and hallucinations.  The examiner 
found the veteran casually dressed, alert, cooperative, with 
an appropriate affect, anxious and depressed mood, normal eye 
contact, normal speech, abnormally organized thought process, 
inability to focus, sometimes inappropriate thought content, 
and sometimes tangential conversation.  The veteran's 
prognosis was guarded due to a long history of substance 
abuse and anger.  The examiner noted limited employability.  
The examiner assigned a GAF score of 42, which contemplates 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See DSM-IV, 46-47.

On November 18, 2002, the veteran was admitted to a VA 
medical center for suicidal thoughts.  The veteran was alert 
and oriented to time, person, and place.  The examiner 
assigned a GAF score of 35, which contemplates some 
impairment in reality testing or communication, such as 
illogical, obscure, or irrelevant speech, or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood, such as a depressed man avoiding 
friends, neglecting family, and being unable to work.  See 
DSM-IV, 46-47.  On November 19, the veteran reported suicidal 
ideations, but no recent attempts.  The examiner noted the 
veteran was alert and oriented, cooperative, attentive, had a 
clean appearance, congruent affect, depressed mood, good eye 
contact, and goal-directed thought processes.  On November 
20, the veteran reported increasing flashbacks, nightmares, 
intrusive thoughts, problems with crowds, intimacy problems, 
startle response, sleep disturbances, and depression.  The 
examiner found the veteran was oriented to time, person, and 
place, had goal-directed thoughts, no delusions, sad affect 
and mood, but no evidence of hallucinations, 
depersonalization, or derealization.  The examiner assigned a 
GAF of 35, which contemplates some impairment in reality 
testing or communication or major impairment in several 
areas.  See DSM-IV, 46-47.

On November 21, the veteran was alert and oriented, 
cooperative, had a congruent but flat affect, good eye 
contact, and goal-directed thought processes.  On November 
23, the veteran was alert, oriented, with a bright affect.  
On November 24, the veteran was alert, oriented, reported 
sleep disturbances, and avoided eye contact.  Upon November 
25 discharge, there were no suicidal ideations, and the GAF 
score was 35, which contemplates some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  See DSM-IV, 46-47.

A November 26, 2002 VA medical record noted the veteran was 
alert, oriented to time, person, and place, and was neatly 
groomed.  The veteran reported sleep disturbances.  On 
November 27, the veteran was alert and oriented to time, 
person, and place, with a blunted affect.  

From March 28, 2003 to April 1, 2003, the veteran resided in 
a VA medical center.  The admission GAF score was 35, which 
contemplates some impairment in reality testing or 
communication or major impairment in several areas.  See DSM-
IV, 46-47.  Discharge GAF score was 55, which contemplates 
moderate symptoms such as flat affect, circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends and having conflicts with peers or coworkers.  See 
DSM-IV, 46-47.  On April 7, 2004, the veteran was admitted 
for inpatient treatment with a GAF score of 45, which 
contemplates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  See DSM-IV, 46-
47.  Upon April 14 discharge, the veteran had a GAF score of 
55-60, which contemplates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See DSM-IV, 46-47.  

On April 15, 2003, the veteran was admitted to a VA medical 
center with a GAF score of 35, which contemplates some 
impairment in reality testing or communication or major 
impairment in several areas.  See DSM-IV, 46-47.  On May 2, 
2003, the veteran was noted to be unable to maintain himself.  
The veteran was discharged with a GAF score of 55 which 
contemplates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See DSM-IV, 46-
47.  From May 20, 2003 to June 4, 2003, the veteran was at a 
VA medical center.  Upon discharge, he was not suicidal or 
homicidal, and his GAF score was 55, which contemplates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV, 46-47.

On July 16, 2003, the veteran was admitted into a VA medical 
center.  On July 28, 2003, the veteran was discharged with a 
GAF score of 55, which contemplates moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV, 46-47.  A November 14, 2003 VA 
medical record noted the veteran was homeless and had been 
camping out for six months.  

On November 21, 2003, the veteran was admitted into a VA 
medical center.  The veteran reported increased nightmares, 
nervousness, paranoia, anxiety, and hypervigilance, but 
denied suicidal or homicidal thoughts and hallucinations.  
The veteran was alert and oriented to time, person, and 
place, and did not seem grossly impaired.  A GAF score of 35 
was assigned, which contemplates some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  See DSM-IV, 46-47.  On November 22, the 
veteran's mood was depressed and quiet, his affect was flat, 
his appearance was neat and clean, and he was alert, 
oriented, attentive, and had good eye contact.  On November 
24, the veteran reported increasing tenseness, 
suspiciousness, irritability, dreams, and intrusive thoughts.  
The examiner found the veteran tense, agitated, oriented to 
time, person, and place, not well groomed, and had an angry 
and anxious mood and affect, goal-directed but pressured 
thoughts, but no delusions or hallucinations.  On November 
25, the veteran was clean and neat, and well-groomed, with a 
blunted affect.  The veteran denied suicidal or homicidal 
ideations and depression, but reported self-isolation and 
olfactory hallucinations.  On November 26, the veteran was 
alert, fully oriented, well-dressed, and neatly groomed.  On 
December 1, the veteran had a flat affect, clean and neat 
grooming, isolative behavior, clear thoughts, and was 
oriented and goal-directed.  On December 2, the veteran had a 
flat affect, and was oriented and goal-directed.  Upon 
December 3 discharge, the veteran's GAF score was 55, which 
contemplates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See DSM-IV, 46-
47.

On December 3, 2003, the veteran was admitted into a VA 
psychosocial residential rehabilitation program.  On December 
4, the veteran reported bad dreams, but denied suicidal or 
homicidal ideations and cognitive problems.  The veteran was 
unemployed.  On December 11, a GAF score of 45 was assigned, 
which contemplates serious symptoms such as suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
or any serious impairment in social, occupational, or school 
functioning, such as having no friends or being unable to 
keep a job.  See DSM-IV, 46-47.  On December 15, the veteran 
reported no current suicidal or homicidal ideations.  An 
examiner found the veteran alert, oriented to time, person, 
and place, cooperative with a pleasant affect, appropriately 
dressed and groomed, and had appropriate eye contact, but was 
anxious, depressed, and had possible cognitive impairment or 
confusion.  On December 18, a GAF score of 45 was assigned, 
which contemplates serious symptoms or any serious impairment 
in social, occupational, or school functioning.  See DSM-IV, 
46-47.

A February 2004 VA medical record noted the veteran felt 
stable and was alert and oriented.  In March 2004, the 
veteran reported fair sleep and appetite and occasional 
nightmares, but denied depression and suicidal or homicidal 
ideations.  The examiner found the veteran alert and well-
oriented, with relevant and coherent speech, euthymic mood, 
mild anxiety, and good insight and judgment.  The examiner 
assigned a GAF score of 58, which contemplates moderate 
symptoms such as flat affect, circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends and having conflicts with peers or coworkers.  See 
DSM-IV, 46-47.

In March 2004, VA received two letters from the veteran's VA 
treating psychologists.  A.O., Ph. D., indicated the veteran 
had recurrent thoughts and nightmares, insomnia, panic 
attacks, paranoia, difficulty concentrating, was emotionally 
distant, easily startled, superalert, hypervigilant, and 
unable to maintain employment.  P.T., Ph. D., indicated that 
the veteran had recurrent nightmares, survivor guilt, daily 
intrusive thoughts, debilitating anxiety and depression, 
paranoia, periodic flashbacks, significant anger problems, 
and was reclusive and unemployable.

A May 2004 VA medical record noted the veteran was alert and 
oriented to time, person, and place.  A June 2004 VA medical 
record noted the veteran complained of worsening nightmares, 
but noted good contact with his son.  The examiner found the 
veteran was alert and oriented, neatly groomed, with relevant 
and coherent speech, an anxious mood, controlled depression, 
and no suicidal or homicidal ideations.  The examiner 
assigned a GAF score of 55, which contemplates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See DSM-IV, 46-47.

A December 15, 2004 VA medical record indicates the veteran 
presented with anxiety, nightmares, and depression, but 
denied suicidal or homicidal ideations, auditory or visual 
hallucinations, and delusional thinking.  The veteran was 
alert and oriented to time, person, place, and object, and 
the examiner noted fair grooming, fair eye contact, mildly 
pressured but clear and coherent speech, depressed mood, 
congruent affect, circumstantial thought processes, normal 
cognition, fair insight, and fair judgment.  The examiner 
assigned GAF score of 60, which contemplates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See DSM-IV, 46-47.

A December 17, 2004 VA medical record indicates the veteran 
reported anxiety and paranoia, but denied suicidal or 
homicidal ideations and hallucinations.  The examiner found 
the veteran was alert and oriented to time, person, place, 
and object, had a congruent affect, good grooming, fair eye 
contact, mildly pressured but clear and coherent speech, 
jumpy and edgy mood, circumstantial thought processes, and 
cognition grossly within normal limits.  The examiner 
assigned a GAF score of 60, which contemplates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See DSM-IV, 46-47.

A January 2005 VA medical record indicates the veteran 
reported nightmares and self-isolation, but denied suicidal 
or homicidal ideations, and auditory or visual 
hallucinations.  The examiner found the veteran alert, 
oriented to time, person, and place, with a restricted 
affect, good grooming, regular rate and rhythm of clear and 
coherent speech, mellow or melancholic mood, linear and goal-
directed thought processes, mild paranoia, normal cognition, 
fair insight, fair judgment, and no delusional thinking.  The 
examiner assigned a GAF score of 55, which contemplates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV, 46-47.

A February 2005 VA medical record indicates the veteran 
reported nightmares, flashbacks, depressed mood, and fear of 
crowds.  The veteran was living in his van.  The examiner 
noted paranoia, elements of delusional thinking, no suicidal 
or homicidal ideations, and that the veteran was not a 
danger.  A March 2005 VA record noted anxiety and paranoia, 
but no suicidal or homicidal ideations.

A June 2005 VA PTSD examination was conducted.  The veteran 
reported daily flashbacks and nightmares, extreme survivor 
guilt, disturbed sleep and restlessness, anxiety, numbness 
and detachment from social relationships, hyper arousal with 
exaggerated startle response, paranoia, impaired impulse 
control, low mood, and forgetfulness regarding names and 
common items.  The veteran denied violence, assaultiveness, 
suicide attempts, and obsessive or ritualistic behavior.  The 
examiner noted that the veteran had minimal social 
relationships of poor quality and a reduced level of 
psychosocial functioning with an inability to maintain 
employment.  The examiner found the veteran was oriented to 
person, time, and place, with fair to poor eye contact, 
disorganized thought processes, no inappropriate behavior, no 
suicidal ideation, an ability to maintain a minimum level of 
personal hygiene and other basic activities of daily living, 
long-term memory impairments regarding dates, and pressured 
rate and flow of speech with circumstantial and tangential 
patterns.  The prognosis was fair to poor based on duration 
of symptomatology, current level of symptoms, psychiatric 
medications, and continued impaired functioning.  The 
examiner assigned a GAF score of 35, which contemplates some 
impairment in reality testing or communication, such as 
illogical, obscure, or irrelevant speech, or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood, such as a depressed man avoiding 
friends, neglecting family, and being unable to work.  See 
DSM-IV, 46-47.  

A September 2005 VA medical record indicated the veteran 
reported a stable mood, and denied suicidal or homicidal 
ideations.  The examiner found the veteran had good grooming 
and hygiene, a constricted affect, and a neutral mood.  A 
December 2005 VA medical record indicated the veteran 
reported increasingly severe nightmares, but denied any 
suicidal or homicidal ideations.  The examiner found the 
veteran had a neutral mood and an affect that varied in 
range.  

The veteran's 70 percent evaluation for this time period 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
a work setting); and an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 100 percent evaluation contemplates total occupational and 
social impairment with reduced reliability and productivity 
due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence of record does not 
support a rating in excess of 70 percent.  The veteran's GAF 
scores ranged from 35 to 60, indicating symptoms ranging from 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning to some impairment in 
reality testing or communication or major impairment in 
several areas such as work, family, judgment, thinking, or 
mood.  The manifestations consistently noted throughout the 
time period include depression, anxiety, nightmares, 
intrusive thoughts, and sleep disturbance. The veteran 
consistently reported no suicidal or homicidal ideations and 
no hallucinations.  

The veteran also demonstrated he was alert, oriented to time, 
person, and place, had fair eye contact, and good grooming 
and hygiene.  Although the veteran consistently displayed 
relevant and coherent speech but intermittently demonstrated 
circumstantial and tangential speech.  At times the veteran 
demonstrated suicidal ideations, but at times, he denied 
suicidal and homicidal ideations.  The veteran was employed 
during part of this time period but was also found 
unemployable.  The veteran consistently showed he was not a 
danger to himself or others.  Although the evidence of record 
shows that manifestations of the veteran's PTSD impaired his 
functioning in most areas, this impairment is reflected in 
the 70 percent evaluation assigned.  These manifestations, do 
not, however, produce a total social and occupational 
impairment.  

Accordingly, the criteria for a 100 percent evaluation for 
this time period have not been shown.  The totality of the 
evidence does not show that the veteran's PTSD causes 
contemplates total occupational and social impairment with 
reduced reliability and productivity due to gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As a final point, this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged ratings," as addressed by the Court in Fenderson, 
would be in order.  However, as the assigned 70 evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for the PTSD, and as this 
evaluation has been effective since that time, there is no 
basis for staged ratings with respect to this claim.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An initial evaluation in excess of 70 percent for PTSD is 
denied.



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


